                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

OYSTER OPTICS, LLC,                              §
                                                 §
        Plaintiff,                               §
                                                 §
       v.                                        §
                                                   Case No. 2:19-CV-00257-JRG
                                                 §
INFINERA CORPORATION, CORIANT                    §
(USA) INC., et al.,                              §
                                                 §
        Defendants.                              §


                                     DISCOVERY ORDER

       After a review of the pleaded claims and defenses in this action, in furtherance of the

management of the Court’s docket under Federal Rule of Civil Procedure 16, and after receiving

the input of the parties to this action, it is ORDERED AS FOLLOWS:

1.     Initial Disclosures. In lieu of the disclosures required by Federal Rule of Civil Procedure

       26(a)(1), each party shall disclose to every other party the following information:

       (a)     the correct names of the parties to the lawsuit;

       (b)     the name, address, and telephone number of any potential parties;

       (c)     the legal theories and, in general, the factual bases of the disclosing party’s claims

               or defenses (the disclosing party need not marshal all evidence that may be offered

               at trial);

       (d)     the name, address, and telephone number of persons having knowledge of relevant

               facts, a brief statement of each identified person’s connection with the case, and a

               brief, fair summary of the substance of the information known by any such person;

       (e)     any indemnity and insuring agreements under which any person or entity carrying

               on an insurance business may be liable to satisfy part or all of a judgment entered
               in this action or to indemnify or reimburse for payments made to satisfy the

               judgment;

       (f)     any settlement agreements relevant to the subject matter of this action; and

       (g)     any statement of any party to the litigation.

2.     Disclosure of Expert Testimony. A party must disclose to the other parties the identity

       of any witness it may use at trial to present evidence under Federal Rule of Evidence 702,

       703 or 705, and:

       (a)     if the witness is one retained or specially employed to provide expert testimony in

               the case or one whose duties as the party’s employee regularly involve giving expert

               testimony, provide the disclosures required by Federal Rule of Civil Procedure

               26(a)(2)(B) and Local Rule CV-26; and

       (b)     for all other such witnesses, provide the disclosure required by Federal Rule of Civil

               Procedure 26(a)(2)(C).

3.     Additional Disclosures. Without awaiting a discovery request,1 each party will make the

       following disclosures to every other party:

       (a)     provide the disclosures required by the Patent Rules for the Eastern District of

               Texas with the following modifications to P.R. 3-1 and P.R. 3-3:

                 i.   If a party claiming patent infringement asserts that a claim element is a

                      software limitation, the party need not comply with P.R. 3-1 for those claim

                      elements until 30 days after source code for each Accused Instrumentality

                      is produced by the opposing party. Thereafter, the party claiming patent



       1
         The Court anticipates that this disclosure requirement will obviate the need for requests
for production.


                                                -2-
                    infringement shall identify, on an element-by-element basis for each

                    asserted claim, what source code of each Accused Instrumentality allegedly

                    satisfies the software limitations of the asserted claim elements.

              ii.   If a party claiming patent infringement exercises the provisions of

                    Paragraph 3(a)(i) of this Discovery Order, the party opposing a claim of

                    patent infringement may serve, not later than 30 days after receipt of a

                    Paragraph 3(a)(i) disclosure, supplemental “Invalidity Contentions” that

                    amend only those claim elements identified as software limitations by the

                    party claiming patent infringement.

     (b)    produce or permit the inspection of all documents, electronically stored

            information, and tangible things in the possession, custody, or control of the party

            that are relevant to the pleaded claims or defenses involved in this action, except to

            the extent these disclosures are affected by the time limits set forth in the Patent

            Rules for the Eastern District of Texas; and

     (c)    provide a complete computation of any category of damages claimed by any party

            to the action, and produce or permit the inspection of documents or other

            evidentiary material on which such computation is based, including materials

            bearing on the nature and extent of injuries suffered, except that the disclosure of

            the computation of damages may be deferred until the time for Expert Disclosures

            if a party will rely on a damages expert.

4.   Protective Orders. The Court will enter the parties’ Agreed Protective Order.

5.   Discovery Limitations. The discovery in this cause is limited to the disclosures described

     in Paragraphs 1-3 together with:




                                             -3-
       (a)    Interrogatories. Each side will be permitted to propound 25 interrogatories. For
              purposes of this Discovery Order, “side” means a party or a group of parties with a
              common interest.

       (b)    Requests for Admission. Each side will be permitted to propound up to 25
              requests for admission. Each side is permitted an unlimited number of requests for
              admission for authentication of documents. Requests for admission directed to
              document authentication shall be clearly denoted as such, and shall be served
              separately from any requests for admission subject to the numerical limitations
              stated above.

       (c)    Depositions. Unless otherwise agreed, the daily limit of seven (7) hours shall apply
              to all depositions. To the extent not limited herein, discovery limitations are
              controlled by the Federal Rules of Civil Procedure and the Local Rules. Any party
              may later move to modify these limitations for good cause.

       (d)    Expert Discovery. The parties shall be limited to 4 expert witnesses per side. Each
              expert witness may be deposed for up to 7 hours per report offered by the expert.

       (e)    Fact Depositions. Each party shall take no more than a combined 42 hours of Rule
              30(b)(6) and Rule 30(b)(1) depositions per side. Each party shall take no more than
              35 hours of third-party depositions. Each deposition shall count for no less than 4
              hours towards the respective overall limit. Each Defendant shall be entitled to a
              proportionate share of the common deposition time, unless otherwise agreed to by
              the defendants. Depositions taken by one defendant can be relied upon and used by
              any defendant that did not take the deposition, subject to any confidentiality
              restrictions. The parties may agree to increase the limits set forth herein for good
              cause, and such agreement shall not be unreasonably withheld. If the parties cannot
              agree, the Court will consider reasonable requests for additional time.

       (f)    Coordination. Each side should make a good faith effort to work together to avoid
              the need for duplicative depositions. The parties and counsel are directed to
              coordinate their discovery efforts to avoid duplication and otherwise promote
              efficiency. Counsel should confer in advance to schedule depositions at mutually
              convenient times and places. Unless otherwise agreed, depositions of plaintiff and
              defendants and their respective employees shall take place in the deponent’s city of
              residence and at a mutually agreeable time for the parties. The parties should keep
              in mind the need to avoid subjecting any person to repeated depositions. The parties
              are advised that the Court will deem depositions of opposing parties and their
              employees or representatives admissible against parties involved in related
              litigation, pursuant to Federal Rule of Evidence 801(d)(2).

Any party may later move to modify these limitations for good cause.

6.     Privileged Information.      There is no duty to disclose privileged documents or

       information. However, the parties are directed to meet and confer concerning privileged


                                              -4-
     documents or information after the Status Conference. By the deadline set in the Docket

     Control Order, the parties shall exchange privilege logs identifying the documents or

     information and the basis for any disputed claim of privilege in a manner that, without

     revealing information itself privileged or protected, will enable the other parties to assess

     the applicability of the privilege or protection. Any party may move the Court for an order

     compelling the production of any documents or information identified on any other party’s

     privilege log. If such a motion is made, the party asserting privilege shall respond to the

     motion within the time period provided by Local Rule CV-7. The party asserting privilege

     shall then file with the Court within 30 days of the filing of the motion to compel any proof

     in the form of declarations or affidavits to support their assertions of privilege, along with

     the documents over which privilege is asserted for in camera inspection.

7.   Signature. The disclosures required by this Order shall be made in writing and signed by

     the party or counsel and shall constitute a certification that, to the best of the signer’s

     knowledge, information and belief, such disclosure is complete and correct as of the time

     it is made. If feasible, counsel shall meet to exchange disclosures required by this Order;

     otherwise, such disclosures shall be served as provided by Federal Rule of Civil Procedure

     5. The parties shall promptly file a notice with the Court that the disclosures required under

     this Order have taken place.

8.   Duty to Supplement. After disclosure is made pursuant to this Order, each party is under

     a duty to supplement or correct its disclosures immediately if the party obtains information

     on the basis of which it knows that the information disclosed was either incomplete or

     incorrect when made, or is no longer complete or true.




                                             -5-
9.   Discovery Disputes.

     (a)   Except in cases involving claims of privilege, any party entitled to receive

           disclosures (“Requesting Party”) may, after the deadline for making disclosures,

           serve upon a party required to make disclosures (“Responding Party”) a written

           statement, in letter form or otherwise, of any reason why the Requesting Party

           believes that the Responding Party’s disclosures are insufficient. The written

           statement shall list, by category, the items the Requesting Party contends should be

           produced. The parties shall promptly meet and confer. If the parties are unable to

           resolve their dispute, then the Responding Party shall, within 14 days after service

           of the written statement upon it, serve upon the Requesting Party a written

           statement, in letter form or otherwise, which identifies (1) the requested items that

           will be disclosed, if any, and (2) the reasons why any requested items will not be

           disclosed. The Requesting Party may thereafter file a motion to compel.

     (b)   An opposed discovery related motion, or any response thereto, shall not exceed 7

           pages. Attachments to a discovery related motion, or a response thereto, shall not

           exceed 5 pages. No further briefing is allowed absent a request or order from the

           Court.

     (c)   Prior to filing any discovery related motion, the parties must fully comply with the

           substantive and procedural conference requirements of Local Rule CV-7(h) and (i).

           Within 72 hours of the Court setting any discovery motion for a hearing, each

           party’s lead attorney (see Local Rule CV-11(a)) and local counsel shall meet and

           confer in person or by telephone, without the involvement or participation of other

           attorneys, in an effort to resolve the dispute without Court intervention.




                                           -6-
      (d)     Counsel shall promptly notify the Court of the results of that meeting by filing a

              joint report of no more than two pages. Unless excused by the Court, each party’s

              lead attorney shall attend any discovery motion hearing set by the Court (though

              the lead attorney is not required to argue the motion).

      (e)     Any change to a party’s lead attorney designation must be accomplished by motion

              and order.

      (f)     Counsel are directed to contact the chambers of the undersigned for any “hot-line”

              disputes before contacting the Discovery Hotline provided by Local Rule CV-

              26(e). If the undersigned is not available, the parties shall proceed in accordance

              with Local Rule CV-26(e).

10.   No Excuses. A party is not excused from the requirements of this Discovery Order because

      it has not fully completed its investigation of the case, or because it challenges the

      sufficiency of another party’s disclosures, or because another party has not made its

      disclosures. Absent court order to the contrary, a party is not excused from disclosure

      because there are pending motions to dismiss, to remand or to change venue.

11.   Filings. Only upon request from chambers shall counsel submit to the court courtesy

      copies of any filings.

12.   Proposed Stipulations by the Parties Regarding Discovery.

        (a)     Privileged Documents and Information Created or Conveyed After the
                Filing of The Case. The parties agree that documents or information created
                or conveyed subsequent to the filing of the above-captioned cases that are
                protected by attorney-client privilege or work product doctrine, including
                any applicable common interest or joint defense privileges, do not have to be
                identified on a privilege log, except as provided under Local Patent Rule 3-7.
        (b)     Experts. The Parties agree that the following materials shall not be subject to
                discovery in the above-captioned cases: (a) draft expert reports; (b) notes,
                outlines, and any other materials used to prepare any draft expert report; (c)
                communications and conversations between counsel and testifying or



                                              -7-
      consulting experts, unless such conversations or communications are relied
      upon as a basis for any opinions provided in an expert report or expert
      testimony; (d) communications and conversations between one or more
      parties and testifying or consulting experts, unless such conversations or
      communications are relied upon as a basis for any opinions provided in an
      expert report or expert testimony; and (e) information, analyses, opinions, or
      other materials from any outside consultant or expert, unless such
      information, analyses, opinions, or other materials are relied upon as a basis
      for any opinions provided in an expert report or expert testimony. Materials,
      communications, and other information exempt from discovery under this
      paragraph shall be treated as attorney-work product privileged but need not
      be logged on a privilege log. This provision does not change the existing
      protections for expert discovery and exceptions thereto set forth in Fed. R.
      Civ. P. 26(b)(4).

(c)   Third-Party Discovery. A party who serves a subpoena in any of the
      above-captioned cases on a third party shall immediately provide a copy to
      the other parties. A party who commands a deposition through a subpoena
      will invite and allow the other parties to attend such deposition. A party
      who receives documents from a third party pursuant to a subpoena will
      reproduce those documents to the other parties within five (5) business
      days. Where reproduction of documents within five business days is not
      possible, the party who received the documents will provide prompt notice
      to the other parties and will work in good faith to resolve the issue on a
      case-by-case basis. This section does not change the existing obligations
      and requirements set forth in Rule 45 or other Federal Rules of Civil
      Procedure.

(d)   Service. The parties agree to electronic service of all correspondence,
      documents filed under seal, written discovery requests, and responses to
      written discovery requests (unless the volume of electronic information
      makes such delivery impractical). The parties agree that service by email
      shall be subject to Local Rule CV-5(a)(3)(C-D).

(e)   Discovery. The parties are conferring regarding electronic discovery, and
      will provide the Court with a proposed E-Discovery Order.

(f)   Inadvertent Production. Nothing in this Order shall require production of
      documents, information or other material that a Party contends is protected
      from disclosure by the attorney-client privilege, the work product doctrine,
      or other privilege, doctrine, or immunity. If documents, information or other
      material subject to a claim of attorney-client privilege, work product
      doctrine, or other privilege, doctrine, or immunity is inadvertently or
      unintentionally produced, such production shall in no way prejudice or
      otherwise constitute a waiver of, or estoppel as to, any such privilege,
      doctrine, or immunity. Any Party that inadvertently or unintentionally



                                    -8-
                   produces documents, information or other material it reasonably believes are
                   protected under the attorney-client privilege, work product doctrine, or other
                   privilege, doctrine, or immunity may obtain the return of such documents,
                   information or other material by promptly notifying the recipient(s) and
                   providing a privilege log for the inadvertently or unintentionally produced
                   documents, information or other material. The recipient(s) shall gather and
                   return all copies of such documents, information or other material to the
                   producing Party, except for any pages containing privileged or otherwise
                   protected markings by the recipient(s), which pages shall instead be
                   destroyed and certified as such to the producing Party. This Order constitutes
                   a Federal Rule of Evidence 502(d) order, establishing that any inadvertently
                   produced material subject to the attorney-client privilege or work product
                   immunity is not a waiver.

13.       Standing Orders. The parties and counsel are charged with notice of and are required to

          fully comply with each of the Standing Orders of this Court. Such are posted on the Court’s

          website at http://www.txed.uscourts.gov/?q=court-annexed-mediation-plan. The substance

          of some such orders may be included expressly within this Discovery Order, while others
      .
          (including the Court’s Standing Order Regarding Protection of Proprietary and/or

          Confidential Information to Be Presented to the Court During Motion and Trial Practice)

          are incorporated herein by reference. All such standing orders shall be binding on the

          parties and counsel, regardless of whether they are expressly included herein or made a

          part hereof by reference.


          So ORDERED and SIGNED this 5th day of December, 2019.




                                                           ____________________________________
                                                           RODNEY GILSTRAP
                                                           UNITED STATES DISTRICT JUDGE




                                                 -9-
